Citation Nr: 0723199	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  03-22 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an increased disability rating for 
service-connected bilateral hearing loss, currently evaluated 
as noncompensably disabling.

3.  Entitlement to an increased disability rating for 
service-connected tinnitus, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Indianapolis, 
Indiana (the RO).

Procedural history

The veteran served on active duty from October 1965 to 
September 1967.  
He served in Vietnam and was awarded the Purple Heart Medal.

An October 2001 rating decision denied the veteran's January 
2001 claim of entitlement to service connection for 
hypertension.  The veteran disagreed and subsequently 
perfected n appeal.  An October 2002 rating decision granted 
service connection for hearing loss and tinnitus.  The 
veteran disagreed with the assigned disability ratings.

In March 2004, the veteran and his representative presented 
evidence and testimony at a hearing before a local hearing 
officer at the RO.  A transcript of that hearing has been 
associated with the veteran's claims folder.

In February 2005, the Board remanded the veteran's claim of 
entitlement to service connection for hypertension for 
further evidentiary development, and remanded the veteran's 
claims for increased disability ratings for bilateral hearing 
loss and tinnitus pursuant to Manlincon v. West, 12 Vet. App. 
238 (1999).  As will be discussed below, the requested 
development was accomplished, and the veteran perfected 
appeals as to the two increased rating claims.



Issues not on appeal

During the past few years, the veteran has filed numerous 
other claims.  The remote history of such claims was set out 
in the Board's February 2005 remand, and for the sake of 
brevity it will not be repeated.  None of the issues 
described by the Board in the "Issues not on appeal" 
section of that remand is now on appeal.

Since the Board's February 2005 remand, the RO issued 
additional rating decisions    
which granted an increased disability rating of 50 percent 
for service-connected post-traumatic stress disorder [PTSD]; 
denied an increased rating for a service-connected cervical 
spine disability; denied service connection for a right knee 
disability and peripheral neuropathy, and denied entitlement 
to a total rating based on individual unemployability.  To 
the Board's knowledge, the veteran has not expressed 
disagreement with any of those decisions.  

The only issues currently on appeal are those listed on the 
title page of this decision and discussed by the Board below.


FINDINGS OF FACT

1.  A preponderance of the competent medical and other 
evidence of record supports a conclusion that the veteran's 
currently diagnosed hypertension is unrelated to his military 
service or to any service-connected disability, to include 
PTSD.

2.  The veteran's service-connected right ear hearing loss is 
manifested by moderately severe hearing loss at 500 hertz 
through 4000 hertz.

3.  The veteran's service-connected hearing left ear loss is 
manifested by moderately severe hearing loss at 500 hertz 
4000 hertz.

4.  The veteran's service-connected  tinnitus is assigned a 
10 percent rating, the maximum rating authorized under 
Diagnostic Code 6260.  

CONCLUSIONS OF LAW

1.  Service connection for hypertension is not warranted.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2006).

2.  The criteria for an increased disability rating for 
hearing loss are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.85, 4.86 (2006).

3.  The veteran's service-connected  tinnitus is assigned a 
10 percent rating, the maximum rating authorized under 
Diagnostic Code 6260.   There is no legal basis for the 
assignment of a schedular evaluation in excess of 10 percent 
for bilateral tinnitus.  38 U.S.C.A. §1155 (West 2002); 
38 C.F.R. §4.87, Diagnostic Code 6260 (2002); 38 C.F.R. 
§4.87, Diagnostic Code 6260 (2006); Smith v. Nicholson, 
451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for hypertension 
secondary to his service-connected PTSD.  He also seeks 
increased disability ratings for his service-connected 
hearing loss, currently evaluated as noncompensably 
disabling, and for tinnitus, currently evaluated as 10 
percent disabling.

In the interest of clarity, the Board will first discuss 
certain preliminary matters. 
The Board will then render a decision on the issues on 
appeal.

Stegall concerns 

As noted in the Introduction, in a February 2005 decision the 
Board remanded the veteran's claim of entitlement to service 
connection for hypertension for further evidentiary 
development, and remanded the veteran's claims for increased 
disability ratings for bilateral hearing loss and tinnitus 
pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with remand instructions is neither optional 
nor discretionary.  The Court further held that where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
After have carefully reviewed the file, the Board finds that 
its remand directives were complied with by the agency of 
original jurisdiction.  

The Board's February 2005 remand instructed the agency of 
original jurisdiction to schedule the veteran for a medical 
examination and opinion concerning the etiology of his 
hypertension.  The agency of original jurisdiction was then 
to readjudicate all three issues on appeal, issue a 
supplemental statement of the case (SSOC) as to the 
hypertension issue, and issue a statement of the case (SSOC) 
as to the hearing loss and tinnitus issues and inform the 
veteran of his appeal rights. 

The veteran was examined in September 2005, and the examiner 
rendered an opinion concerning the etiology of the veteran's 
hypertension, which will be discussed below.  A SSOC was 
issued as to this matter in November 2005.  

The Board further observes that the record contains a 
February 2006 SOC regarding the veteran's hearing loss and 
tinnitus claims, in compliance with Manlincon and the Board's 
remand order.  The veteran duly appealed.

The Board therefore finds that the RO has completely complied 
with the Remand Order.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2005).    

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

VCAA application to the claim for an increased disability 
rating for tinnitus

With regard to the issue of entitlement to an increased 
disability rating for tinnitus, the Board finds that 
resolution of the issue on appeal is based on the operation 
of law and that the VCAA is not applicable.  See Holliday v. 
Principi, 14 Vet. App. 280, 282-83 (2001) [the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

In Manning v. Principi, 16 Vet. App. 534 (2002), the Court 
held that the VCAA has no effect on an appeal where the law, 
and not the underlying facts or development of the facts, is 
dispositive of the matter.  Similarly, VA's General Counsel 
has held that VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim, 
or to assist the veteran in developing evidence to 
substantiate a claim, where that claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit.  See VAOGCPREC 5-2004.    

Moreover, VA's General Counsel has addressed the question of 
VCAA applicability under the specific circumstances at issue 
here.  VAOPGCPREC 2-2004 held that under 38 U.S.C.A. 
§ 5103(a) VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim 
for separate disability ratings for each ear for service-
connected tinnitus because there is no information or 
evidence that could substantiate the claim, as entitlement to 
separate ratings is barred by current Diagnostic Code 6260 
and by the previous versions of Diagnostic Code 6260 as 
interpreted by VA.

The issue of entitlement to an increased disability rating 
for tinnitus in this case deals with the issue of whether VA 
regulations allow for the assignment of separate disability 
ratings for tinnitus.  The pertinent facts in this case are 
not in dispute; application of pertinent provisions of the 
law and regulations will determine the outcome.  The Board 
finds that no amount of additional evidentiary development 
would change the outcome of this case, and therefore the 
provisions of the VCAA are not applicable.  

In any event, as explained immediately below, the veteran 
received full VCAA notice as to the tinnitus claim along with 
the other issues on appeal.

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  

The veteran was provided with VCAA notice in letters dated 
August 2002, August 2003, April 2005 and July 2006.  Those 
letters informed the veteran that VA would make reasonable 
efforts to obtain evidence necessary to support the veteran's 
claim.  Specifically, the veteran was told that VA would help 
him obtain such things as "medical records, employment 
records, or records from other Federal agencies."  He was 
told to sign medical release forms and provide enough 
information to allow VA to request private medical records, 
and the veteran was told that if a medical examination were 
necessary, one would be scheduled for him. 

The letters informed the veteran how to substantiate his 
claims.  The August 2002 and 2003 letters specifically stated 
that the evidence in support of his claims for service 
connection must show:

You had an injury in military service or a disease 
that began in or was made worse during military 
service, or that there was an event in service 
causing injury or disease;

You have a current physical or mental disability;

There is a relationship between your current 
disability and an injury, disease, or event in 
service.

Then July 2006 letter informed the veteran of the 
requirements for service connection on a secondary basis.  In 
essence, the VCAA letter informed the veteran that in order 
to establish service connection on  secondary basis, the 
evidence must show that the "service-connected disability 
either caused or aggravated your additional disability."  
See the July 19, 2006 VCAA letter, page 5.

The April 2004 letter further advised the veteran that his 
claim for entitlement to increased disability ratings must 
show that his service-connected disabilities had gotten worse 
or increased in severity, and that to establish a claim for 
secondary service connection, the evidence must show that the 
veteran currently had a physical or mental disability shown 
by medical evidence in addition to his service-connected 
disability, and that his service-connected disability caused 
or aggravated his additional disability. 

Significantly, the veteran was advised in the April 2004 
letter that if he "had any other evidence or information 
that you think will support your claim, please let us know," 
and if "you have any evidence in your possession that 
pertains to your claim, please send it to us."  The July 
2006 VCAA letter similarly informed the veteran:  "If you 
have any evidence in your possession that pertains to your 
claim, please send it to us."  Thus, the veteran was 
sufficiently notified that he should send all evidence in 
support of his claim in compliance with 38 C.F.R. 
§ 3.159(b)(1).  See Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  The Dingess Court held that 38 C.F.R. 
§§ 5103(a) and 3.159(b) apply to all five elements of a 
"service connection" claim, and require VA to review the 
information and the evidence presented with the claim, and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

In this case, as it relates to the increased disability 
rating claim for hearing loss, elements (1), (2) and (3), 
veteran status, current disability and a connection between 
the veteran's service and the disability, are not at issue 
because the veteran has already been service-connected.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of the 
veteran's claim seeking an increased disability rating.  

In this case, as it relates to the claim for secondary 
service connection for hypertension, elements (1) and (2) are 
not at issue.  The veteran's claim was denied because of lack 
of evidence of element (3), a connection between the 
veteran's service-connected disability and his current 
disability.  As has been noted above, he has been fully 
notified of his obligations and those of VA regarding this 
crucial element.  Moreover, elements (4) and (5), degree of 
disability and effective date, are rendered moot via the RO's 
denial of the veteran's claim for service connection.

In any event, the veteran received full Dingess notice via 
the July 2006 VCAA letter.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  In particular, the RO has obtained the 
veteran's service medical records and has obtained VA medical 
records pertaining to his claims.  Moreover, the veteran has 
received medical examinations which pertain to his claims in 
September 2002, May 2003, September 2005 and December 2006. 

The Board finds that under the circumstances of this case, 
the VA has satisfied the notification and duty to assist 
provisions of the law and that no further actions pursuant to 
the VCAA need be undertaken on the veteran's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran is represented, and the veteran and his 
representative presented evidence and testimony to a local 
hearing officer at the RO in March 2004.  Moreover, his 
representative has presented written argument on his behalf, 
most recently in March 2007.

Accordingly, the Board will proceed to a decision on the 
merits.



1.  Entitlement to service connection for hypertension.

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service. 38 U.S.C.A. § 1110 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service. 38 C.F.R. § 
3.303(d)(2006).

For certain chronic disorders, to include hypertension, 
service connection may be granted if the disease becomes 
manifest to a compensable degree within one year following 
separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

In order to establish service connection for a claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Service connection - secondary

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2006).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Analysis

The veteran contends that his service-connected PTSD has 
caused or aggravated his hypertension.  

As an initial matter, although the matter of service 
connection for hypertension has at times been presented by 
the veteran and adjudicated by the RO as one of entitlement 
to service connection on both a direct and a secondary basis, 
the veteran does not now appear to contend, and the evidence 
of record does not demonstrate, that the hypertension is 
directly related to his military service.  In-service blood 
pressure readings were unremarkable, and it appears that 
hypertension was initially diagnosed in 2000, decades after 
the veteran left military service.  There is no medical or 
other evidence which suggests that the veteran's hypertension 
is directly related to service.  

The Board's inquiry will therefore be focused on the 
secondary service connection aspect of the claim.   

As discussed above, in order to prevail on the issue of 
entitlement to secondary service connection, there must be 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical nexus evidence 
establishing a connection between the service-connected 
disability and the current disability.  
See Wallin, supra.  The Board will address each element in 
turn.

With regard to element (1), the record contains ample 
evidence that the veteran has been diagnosed with a 
hypertension condition.  Thus Wallin element (1) is 
satisfied.

With regard to element (2), the record indicates the veteran 
is service-connected for PTSD, currently evaluated as 50 
percent disabling.  Thus, element (2) is satisfied.

[The Board observes in passing that the veteran is service 
connected for a number of other disabilities; he has not 
contended, and the medical evidence does not suggest, that 
any of these are related to his hypertension.]

The crux of this case is whether element (3) is satisfied.  
There is conflicting evidence on this point.  

In support of his contentions, the veteran submitted two 
letters from Dr. D.F., an orthopedist.  In a November 2002 
letter, Dr. D.F. stated that the veteran was a patient since 
August 2000, that the veteran was taking medication to 
control hypertension and "his hypertension is likely as not 
due to stress."  In a February 2004 letter, Dr. D.F. 
referred to the November 2002 letter and concluded with the 
following:

I feel that his hypertension is likely, as not, 
directly or indirectly aggravated by his Post 
Traumatic Stress Disorder.

In a July 2004 VA Form 646 statement, the veteran's 
representative included the following, attributed to the 
National Center for PTSD:

A number of studies have found an association 
between PTSD and poor cardiovascular health.  . . . 
Among studies that have examined cardiovascular 
illness in relation to PTSD via physician diagnosis 
or laboratory findings, PTSD has been associated 
with greater likelihood of cardiovascular 
morbidity. . . . PTSD also may be related to poor 
health through symptoms of combined anxiety or 
panic.  The evidence linking anxiety to 
cardiovascular morbidity and mortality is quite 
strong.

In its February 2005 Remand, the Board noted the veteran's 
contention that his hypertension was aggravated by his 
service-connected PTSD and sought medical evidence 
specifically addressed the etiology of the veteran's 
hypertension condition.  
In a September 2005 medical opinion, the VA physician made 
the following conclusion after a review of the veteran's 
claims folder, the February Remand and physical examination 
of the veteran:

Hypertension - not due to or aggravated by any 
service-connected illness or injury.  The cause of 
essential hypertension is not known.  No heart 
disease.

The VA examiner clearly stated that there is no medical 
evidence supporting the veteran's contention that his  
hypertension is related to his PTSD, either as to cause or 
aggravation.

By law, the Board is obligated under 38 U.S.C. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United 
States Court of Appeals for the Federal Circuit, citing its 
decision in Madden, recognized that that Board had inherent 
fact-finding ability.

The Board may not reject medical opinions based on its own 
medical judgment.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991); Obert v. Brown, 5 Vet. App. 30 (1993).  However, the 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicator 
. . . . 

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

After review of the entire record, the Board finds that Dr. 
D.F.'s opinion is of little probative value.  The Board notes 
that Dr. D.F.'s opinion is wholly conclusory.  There is 
nothing in the record from which the Board can determine how 
Dr. D.F. arrived at his opinions.  This opinion thus carries 
little weight of probative value. See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998) [in assessing evidence 
such as medical opinions, the failure of the physician to 
provide a basis for his opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.].  The Board thus places little weight of probative 
value on Dr. D.F.'s medical nexus statements.

Medical treatise evidence can, in some circumstances, 
constitute competent medical evidence.  See Wallin v. West, 
11 Vet. App. 509, 514 (1998); see also 
38 C.F.R. § 3.159(a)(1) [competent medical evidence may 
include statements contained in authoritative writings such 
as medical and scientific articles and research reports and 
analyses].  However, the Court has held that medical evidence 
which is speculative, general or inconclusive in nature 
cannot support a claim.  
See Obert, supra; see also Beausoleil v. Brown, 8 Vet. App. 
459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 
(1996).  

In this case, the evidence cited by the representative does 
not even mention hypertension, and even more significantly 
does not refer to the veteran's specific circumstances.  
Accordingly, it is too general and inconclusive to be 
accorded any probative value. 

The veteran's representative's argument includes a conclusion 
that hypertension was a component of the cardiovascular 
issues addressed in the treatise(s) cited.  There is nothing 
of record which indicates that such is the case, or that the 
veteran's representative has the education or training to 
make such conclusions.  The Court has found that lay persons 
without medical training are not competent to comment on 
medical matters.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  In any event, 
even if hypertension were specifically mentioned, the 
material cited does not refer to the veteran's case and it is 
therefore of no probative value.

The veteran's representative has further argued that the 
evidence of record is not conclusive that the veteran's PTSD 
did not cause or does not aggravate the veteran's 
hypertension condition.  This is true.  However, the evidence 
need not be conclusive (all or nothing); rather, as explained 
above, if the board determines that the weight of the 
evidence preponderates against the claim, the claim must be 
denied. 

The representative further stated that the September 2005 VA 
medical examiner's opinion is merely "medical speculation 
via lack of substantiation," because no medical treatise was 
cited by the examiner as support for her conclusion.  
However, no treatise need be cited.  Such was not called for 
in the Board's remand, and such is nit required by the 
Court's jurisprudence.  The VA examiner is fully capable of 
rendering such an opinion.  Cf. Goss v. Brown, 9 Vet. App. 
109 (1996).

After evaluating the medical evidence , the Board concludes 
that as discussed above, the only probative medical evidence 
is the opinion of the VA examiner against the claim.  

In conclusion, after reviewing the entire record, the Board 
finds that a preponderance of the competent medical evidence 
of record supports a finding that the veteran's hypertension 
condition is unrelated to his service-connected PTSD 
disability, and that Wallin element (3) is not satisfied.  
The claim fails on this basis.  The benefit sought on appeal 
is therefore denied.

2.  Entitlement to an increased disability rating for 
service-connected bilateral hearing loss, currently evaluated 
as noncompensably disabling.

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2006).

Assignment of a diagnostic code

The veteran's bilateral hearing loss is rated noncompensably 
disabling under Diagnostic Code 6100.  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  
One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by a VA adjudicator must be 
specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 
625, 629 (1992).

The veteran's bilateral hearing loss is currently rated under 
38 C.F.R. § 4.85, Diagnostic Code 6100 [hearing impairment] 
(2006).  Diagnostic Code 6100 is deemed by the Board to be 
the most appropriate primarily because it pertains 
specifically to the primary diagnosed disability in the 
veteran's case (bilateral hearing loss).  The Board can 
identify nothing in the evidence to suggest that another 
diagnostic code would be more appropriate and the veteran has 
not requested that another diagnostic code be used.  
Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 6100.

Specific schedular criteria

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

Hearing loss disability evaluations range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1000, 2000, 
3000 and 4000 cycles per second.  The rating schedule 
establishes 11 auditory acuity levels designated from Level I 
for essentially normal hearing acuity, through Level XI for 
profound deafness.  VA audiometric examinations are conducted 
using a controlled speech discrimination test together with 
the results of a puretone audiometry test.  The vertical 
lines in Table VI (in 38 C.F.R. § 4.85) represent nine 
categories of the percentage of discrimination based on the 
controlled speech discrimination test.  The horizontal 
columns in Table VI represent nine categories of decibel (dB) 
loss based on the pure tone audiometry test.  The numeric 
designation of impaired hearing (Levels I through XI) is 
determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the puretone dB loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage 
evaluation is 30 percent.  See 38 C.F.R. § 4.85 (2006).  

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
The Board notes that the veteran's claim was received in May 
2002, after the amended regulations became effective.  Thus, 
the veteran's claim will be evaluated in accordance with the 
amended regulations only.  See VAOPGCPREC 
3-2000.

In this regard, the Board notes that the method described 
above using Tables VI and VII was not changed, and therefore 
has no effect on the veteran's claim.  However, pertinent 
changes were made to 38 C.F.R. § 4.86, regarding cases of 
exceptional hearing loss, a condition that the medical 
evidence in this case supports.

The provisions of 38 C.F.R. § 4.86(a) now provide that when 
the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 dB or 
more, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  The provisions of 38 C.F.R. § 
4.86(b) provide that when the puretone threshold is 30 dB or 
less at 1000 hertz, and 70 dB or more at 2000 hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.

Analysis

The veteran seeks entitlement to a higher disability rating 
for his service-connected bilateral hearing loss, which is 
currently evaluated as noncompensably disabling.  
As indicated above, the resolution of this issue involves 
determining the level of hearing acuity in each ear.

The pertinent evidence consists of a VA audiological 
examination conducted in December 2005.  The examination 
revealed the following puretone thresholds:  




HERTZ




1000
2000
3000
4000
RIGHT

25
40
60
75
LEFT

25
45
65
85

The average decibel loss for the right ear was 50, and 55 for 
the left ear.  Speech audiometry revealed speech recognition 
ability of 94 percent in the right ear, and 96 percent in the 
left ear.  

Applying these values to the rating criteria results in a 
numeric designation of level I in Table VI for both the right 
ear and left ears, and results in a "0" or noncompensable 
disability rating in Table VII.  

Further, the December 2005 test results demonstrate no 
exceptional patterns of hearing impairment requiring 
consideration under subsection (a) of 38 C.F.R. § 4.86 
[thresholds of 55 or greater for all four Hertz frequencies. 

Thus, the preponderance of medical evidence supports the 
finding that the veteran's hearing loss results in a 
noncompensable disability rating.  There is no competent 
medical evidence indicating a higher disability rating is 
warranted.  

The Board understands that the veteran has a hearing loss and 
that it may affect him in normal everyday living.  However, 
as discussed in the law and regulations section above the 
Board must adjudicate this claim by mechanically applying the 
schedular criteria.   See Lendenmann, supra.

In summary, based on the review of the entire record, the 
Board concludes that the criteria for an increased disability 
rating for the veteran's bilateral hearing loss have not been 
met.

In sum, for the reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim of entitlement to an increased disability 
rating for his service-connected bilateral hearing loss.  The 
benefit sought on appeal is therefore denied.

3.  Entitlement to an increased disability rating for 
service-connected tinnitus, currently evaluated as 10 percent 
disabling.

Pertinent Law and Regulations

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2006); see also Esteban v. Brown, 
6 Vet. App. 259, 261(1994).  However, the evaluation of the 
same disability under various diagnoses is to be avoided.  
See 38 C.F.R. § 4.14 (2006); see also Fanning v. Brown, 4 
Vet. App. 225 (1993).

Evaluation of tinnitus

The regulations pertaining to the evaluation of diseases and 
injuries of the ears were revised effective June 10, 1999.  
See 64 Fed. Reg. 25,202 (1999) [codified at 38 C.F.R. § 4.85-
4.87 (2002)].  The regulation was again revised in May 2003, 
effective June 13, 2003.  See 68 Fed. Reg. 25,822 (2003).

Effective prior to June 13, 2003, Diagnostic Code 6260 
provides a single level of disability.  [As discussed below, 
until recently this was a matter of some dispute.]

10% Tinnitus, recurrent. 

Note: A separate evaluation for tinnitus may be combined with 
an evaluation under diagnostic codes 6100, 6200, 6204, or 
other diagnostic code, except when tinnitus supports an 
evaluation under one of those diagnostic codes.

See 38 C.F.R. § 4.87, Diagnostic Code 6260 (2002).

Effective June 13, 2003, Diagnostic Code 6260 also provides a 
single level of disability.  

10% Tinnitus, recurrent. 

Note (1): A separate evaluation for tinnitus may be combined 
with an evaluation under diagnostic codes 6100, 6200, 6204, 
or other diagnostic code, except when tinnitus supports an 
evaluation under one of those diagnostic codes.

Note (2): Assign only a single evaluation for recurrent 
tinnitus, whether the sound is perceived in one ear, both 
ears, or in the head.

Note (3): Do not evaluate objective tinnitus (in which the 
sound is audible to other people and has a definable cause 
that may or may not be pathologic) under this diagnostic 
code, but evaluate it as part of any underlying condition 
causing it.

See 38 C.F.R. § 4.87, Diagnostic Code 6260 (2006).

The veteran filed his claim of entitlement to service 
connection for tinnitus in May 2002.  Where, as here, a law 
or regulation changes after the claim has been filed, but 
before the administrative or judicial process has been 
concluded, the version most favorable to the veteran applies 
unless Congress provided otherwise or permitted VA to do 
otherwise and VA did so.  See VAOGCPREC 7-2003; see also 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); Green v. 
Brown, 10 Vet. App. 111, 117 (1997). 

Therefore, both versions of the regulation are potentially 
applicable to his claim.  However, as will be explained in 
greater detail below, under all versions of the regulation, 
the maximum rating which is available for tinnitus is 10 
percent.  

Analysis

The veteran is seeking entitlement to an increased disability 
rating for his service-connected tinnitus.  In essence, he 
contends that he is entitled to an assignment of separate 
disability ratings for each ear.  This issue as been put to 
rest by the Federal Circuit.  

The Federal Circuit has held that the VA's interpretation of 
its regulations that a veteran is entitled only to a single 
disability rating for tinnitus, regardless whether the 
tinnitus is unilateral or bilateral, is proper.  See Smith v. 
Nicholson, 451 F.3d 1344 (Fed. Cir. 2006); see also 
38 U.S.C.A. § 7252(b) (West 2002) [commanding that "the 
Court may not review the schedule of ratings for disabilities 
. . . or any action of the Secretary in adopting or revising 
the rating schedule"]; Wanner v. Principi, 370 F.3d 1124 
(Fed. Cir. 2004) [holding that the Secretary's discretion 
over the rating schedule is "insulated from judicial 
review," with one recognized exception limited to 
constitutional challenges].  

The clear import of the Federal Circuit's holding is that 
regardless of the version of Diagnostic Code 6260 employed, 
the maximum schedular rating available for tinnitus is 10 
percent.  The veteran's contention is inapposite to the 
Federal Circuit's holding.  As there is no legal basis upon 
which to award separate schedular evaluations for tinnitus in 
each ear, the veteran's appeal must be denied as a matter of 
law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Extraschedular consideration

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1966).  Under 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance.  See also VAOPGCPREC 6-96.  However, the 
Board can address the matter of referral of this matter to 
appropriate VA officials.

The veteran has not in connection with his claim for an 
increased disability rating for hearing loss or tinnitus, 
indicated nor presented evidence to support the premise, that 
his service-connected bilateral hearing loss or tinnitus 
results in marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b) (2006) [extraschedular rating criteria].  
Moreover, the RO did not consider the matter of referral of 
this issue for consideration of an extraschedular rating.  In 
addition, as noted elsewhere in this decision, his sole 
contention is that VA regulations allow for the assignment of 
separate 10 percent ratings for tinnitus.

Accordingly, in the absence of the matter being raised by the 
veteran or adjudicated by the RO, the Board will not address 
the veteran's entitlement to an extraschedular rating. 


ORDER

Entitlement to service connection for hypertension.

Entitlement to an increased disability rating for hearing 
loss is denied.

Entitlement to an increased disability rating for tinnitus is 
denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


